Exhibit 10.2
 
NEITHER THIS SIMPLE AGREEMENT FOR FUTURE EQUITY NOR ANY OF THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
FOREIGN JURISDICTION OR ANY STATE SECURITIES LAWS WITHIN THE UNITED STATES AND
MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED UNLESS THERE IS A
REGISTRATION STATEMENT EFFECTIVE UNDER THE SECURITIES ACT AND OTHER APPLICABLE
SECURITIES LAWS IN EFFECT COVERING THIS SIMPLE AGREEMENT FOR FUTURE EQUITY OR
SUCH SECURITIES, AS THE CASE MAY BE, OR THERE IS AVAILABLE AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.
 
SIMPLE AGREEMENT FOR FUTURE EQUITY 

 
Date of Issuance
$ ________________
_______________, 2018

 
FOR VALUE RECEIVED, Zoom Payment Solutions Inc., a Delaware corporation (the
“Company”), hereby acknowledges receipt of the principal sum of
$_________________ (the “Principal Amount”) from ___________________ (the
“Holder”), in accordance with the terms of this Simple Agreement for Future
Equity (“SAFE”).  The Holder hereby acknowledges that the only form of repayment
for the Principal Amount is the conversion of the Converted Interests (defined
below), in accordance with the terms of this SAFE. The Holder further
acknowledges that no interest shall accrue or be paid on the Principal Amount of
this SAFE.


BACKGROUND
 
A.          The Company was established as a Delaware corporation on February
16, 2018 and is authorized to issue 50,000,000 shares of common stock in the
Company, of which ________________ shares of common stock are currently issued
and outstanding.


B.          Rego Payment Architectures, Inc. and Crowd Cart, Inc., both
shareholders of the Company, intend to license certain of their intellectual
property to the Company in order to develop a combined technology for use in
payment solutions, including mobile payment applications, blockchain solutions,
and cryptocurrency products and services.  The Company is a holding company with
three subsidiaries: Zoom Canada Solutions, Inc., a Delaware corporation (“Zoom
Canada”), Zoom Payment Solutions USA, Inc., a Nevada corporation (“Zoom USA”),
and Zoom Blockchain Solutions Inc. (“Zoom Blockchain”).


C.          It is the intention of the Company to merge Zoom Canada with a
company which will be listed on the Canadian Share Exchange (“Canadian
Company”).


D.          Zoom Canada owns 85% of Zoom Mining Solutions Inc., a Delaware
corporation (“Zoom Mining”), and 15% of Zoom Mining is owned by Cyber Mining,
LLC. Zoom Mining was established for the purpose of operating a crypto currency
mining business.
 

--------------------------------------------------------------------------------

 
E.          Zoom USA was established for the purpose of operating the payment
solutions business, including mobile payment applications.  Zoom USA is owned
100% by the Company.


F.          Zoom Blockchain was established for the purpose of operating the
blockchain solutions business.  Zoom Blockchain is owned 85% by the Company and
15% by Regency Manning Inc.


NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, intending to be legally bound,
the parties hereby agree as follows:
  
1.            Conversion.


(a)           Procedure for Conversion.  Subject to the terms hereof, the Holder
shall have the right, exercisable at any time prior to 90 days from the date of
the issuance of this SAFE, to convert the entire outstanding Principal Amount
under this SAFE, upon surrender of this SAFE, accompanied by a written notice of
conversion duly executed by the Holder in the form of conversion notice attached
hereto as Exhibit A, as follows:



(i)
The Holder shall have the right to convert the entire outstanding Principal
Amount into common stock of the Canadian Company at the conversion price of
$0.125 per share of common stock in the Canadian Company (“Canadian Company
Converted Interests”); or

 

 
(ii)
The Holder shall have the right to convert the entire outstanding Principal
Amount into common stock of the Company at the conversion price of $4.00 per
share of common stock in the Company (“Company Converted Interests”);




(iii)
By way of example, if the Principal Amount of this SAFE is $25,000, and the
Holder elects to convert the entire outstanding Principal Amount pursuant to:
(i) Section 1(a)(i), the Holder will convert the entire outstanding Principal
Amount into 200,000 shares of common stock in the Canadian Company; or (ii)
Section 1(a)(ii), the Holder will convert the entire outstanding Principal
Amount into 6,250 shares of common stock in the Company.



(b)         Converted Interests.  The Company Converted Interests and the
Canadian Company Converted Interests may hereinafter be referred as the
“Converted Interests”.  The Holder’s only form of repayment for the outstanding
Principal Amount is the conversion of the Converted Interests as provided for in
this Section. The Holder will not be entitled to any other form of compensation
or repayment.


(c)           Failure to Exercise the Conversion.  In the event the Holder fails
to timely exercise its option in accordance with Section 1 above, the entire
outstanding Principal Amount under this SAFE will automatically be converted to
a percentage interest in the Company at the conversion price of $4.00 per one
(1) share of common stock in the Company.
 
2

--------------------------------------------------------------------------------

 
(d)           Certificates.  The Company will deliver to the Holder not later
than ten (10) business days after the issuance of the Company Converted
Interests, a  stock certificate of the Canadian Company or a certificate
representing the Company Converted Interests being acquired upon the conversion
of this SAFE.


2.            Representations and Warranties of the Company. In connection with
the transactions contemplated by this SAFE, the Company hereby represents and
warrants to the Holder that all requisite action has been taken on the part of
the Company necessary for the authorization, execution and delivery of this
SAFE. The Company has taken all requisite action to make all of the obligations
of the Company reflected in the provisions of this SAFE valid and enforceable in
accordance with its terms.


3.            Representations and Warranties of the Holder. In connection with
the transactions contemplated by this SAFE, the Holder hereby represents and
warrants to the Company as follows:


(a)           Authorization.  The Holder has full power and authority (and, if
an individual, the capacity) to enter into this SAFE and to perform all
obligations required to be performed by it hereunder. This SAFE, when executed
and delivered by the Holder, will constitute the Holder’s valid and legally
binding obligation, enforceable in accordance with its terms.


(b)           Purchase Entirely for Own Account.  The Holder acknowledges that
this SAFE is made with the Holder in reliance upon the Holder’s representation
to the Company, which the Holder hereby confirms by executing this SAFE, that
this SAFE and the Conversion Interests (collectively, the “Securities”) will be
acquired for investment for the Holder’s own account, not as a nominee or agent
(unless otherwise specified on the Holder’s signature page hereto), and not with
a view to the resale or distribution of any part thereof, and that the Holder
has no present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this SAFE, the Holder further represents
that the Holder does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Securities. If other than an
individual, the Holder also represents it has not been organized solely for the
purpose of acquiring the Securities.


(c)           Disclosure of Information; Non-Reliance. The Holder acknowledges
that it has received all the information and documentation it considers
necessary or appropriate to enable it to make an informed decision concerning an
investment in the Securities. The Holder further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company, its operations, the operations (or intended operations) of its
subsidiaries, and Securities. The Holder confirms that the Company has not given
any guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Securities. In deciding to acquire the Securities, the
Holder is not relying on the advice or recommendations of the Company and has
made its own independent decision that the investment in the Securities is
suitable and appropriate for the Holder. The Holder understands that no federal
or state agency has passed upon the merits or risks of an investment in the
Securities or made any finding or determination concerning the fairness or
advisability of this investment. The Holder acknowledges and agrees that the
Holder should rely on the advice of Holder’s own legal, investment, financial,
tax, accounting and other matters relating to an investment in the Securities
and the Company, and Holder has so relied on such advice.
 
3

--------------------------------------------------------------------------------

 
(d)          Investment Experience.  The Holder is an investor in securities of
companies and acknowledges that it is able to fend for itself, can bear the
economic risk of its investment and has such knowledge and experience that it is
capable of evaluating the merits and risks of the investment in the Securities.


(e)           Accredited Investor. The Holder is an “accredited investor” within
the meaning of Rule 501 of Regulation D promulgated under the Securities Act and
has delivered to the Company, a true, correct and completed form of the Investor
Questionnaire attached hereto as Exhibit B. The Holder agrees to furnish any
additional information requested by the Company or any of its affiliates to
assure compliance with applicable U.S. federal and state securities laws in
connection with the purchase and sale of the Securities.


(f)           Restricted Securities. The Holder understands that the Securities
have not been, and will not be, registered under the Securities Act or state
securities laws. The Holder understands that the Securities are “restricted
securities” under U.S. federal and applicable state securities laws and that,
pursuant to these laws, the Holder must hold the Securities indefinitely unless
they are registered with the Securities and Exchange Commission (“SEC”) and
registered or qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Holder
acknowledges that the Company has no obligation to register or qualify the
Securities for resale.


(g)           No General Solicitation. The Holder, and its officers, directors,
employees, agents, stockholders or partners, as applicable, have not either
directly or indirectly, including through a broker or finder solicited offers
for or offered or sold the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502 of Regulation
D under the Securities Act or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act. The Holder acknowledges
that neither the Company nor any other person offered to sell the Securities to
it by means of any form of general solicitation or advertising within the
meaning of Rule 502 of Regulation D under the Securities Act or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.


(h)           Residence.  If the Holder is an individual, then the Holder
resides in the state or province identified in the address shown on the Holder’s
signature page hereto. If the Holder is a partnership, corporation, limited
liability company or other entity, then the Holder’s principal place of business
is located in the state or province identified in the address shown on the
Holder’s signature page hereto.
 
4

--------------------------------------------------------------------------------

 
(i)            Market.  Holder understands that there is no public market for
the Securities, and the Company has no plans to take such action as might
reasonably result in the development of such a public market. Holder’s present
financial condition is such that Holder has adequate means of providing for
Holder’s existing and contemplated needs, commitments and obligations and has no
need for the liquidity in Holder’s investment in the Securities and is capable
of bearing the economic risks attendant to an investment in the Units, including
the total loss thereof. Holder’s overall commitment to investments which are not
readily marketable is not disproportionate to Holder’s net worth and the making
of an investment in the Units will not cause such overall commitment to become
excessive.



4.
Miscellaneous.



(a)           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this SAFE will inure to the benefit of, and be binding
upon, the respective successors and assigns of the parties.


(b)           Governing Law. This SAFE will be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule.


(c)           Counterparts. This SAFE may be executed in counterparts, each of
which will be deemed an original, but all of which together will be deemed to be
one and the same agreement. Counterparts may be delivered via electronic mail or
other transmission method, and any counterpart so delivered will be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.


(d)           Notices. All notices and other communications given or made
pursuant hereto will be in writing and will be deemed effectively given: (a)
upon personal delivery to the party to be notified; (b) when sent by email; (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications will be sent to the
respective parties at the addresses shown on the signature pages hereto (or to
such email address or other address as subsequently modified by written notice
given in accordance with this Section).


(e)           Entire Agreement; Amendments and Waivers. This SAFE constitutes
the full and entire understanding and agreement between the parties with regard
to the subject hereof. Any term of this SAFE may be amended and the observance
of any term may be waived with the written consent of the parties.


(f)           Severability. If one or more provisions of this SAFE are held to
be unenforceable under applicable law, such provisions will be excluded from
this SAFE and the balance of the SAFE will be interpreted as if such provisions
were so excluded and this SAFE will be enforceable in accordance with its terms.
 
5

--------------------------------------------------------------------------------

 
(g)           Transfer Restrictions.  THIS SAFE AND THE SECURITIES ISSUABLE UPON
THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR UPON RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR UNLESS SOLD PURSUANT
TO RULE 144 UNDER THE ACT.


IN WITNESS WHEREOF, the parties have executed this SAFE as of the Date of
Issuance.



 
THE COMPANY:
     
Zoom Payment Solutions Inc.
         
By:
   
Name:  
David Knight
 
Title:
Chief Executive Officer
     
5100 W JB Hunt Dr., Suite 1000
 
Rogers, AR 72758
 
Attention: David Knight, CEO
 
E-Mail: david@oink.com
     
THE HOLDER:
                         

 
6

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF CONVERSION NOTICE
(To be executed by the Holder in order to convert the SAFE)



Re:
SAFE issued by Zoom Payment Solutions Inc. on ____________, 2018 in the
Principal Amount of $______________.



The undersigned hereby elects to convert the outstanding Principal Amount
indicated below of this SAFE into ___ shares of common stock (the “Converted
Interests”) of [Zoom Payment Solutions Inc./Canadian Company] (the “Company”) at
the conversion price of [$4.00 per share of common stock in Zoom Payment
Solutions Inc./ $0.125 per share of common stock in Canadian Company] according
to the conditions hereof, as of the date written below.


Conversion Information:
 
Date to Effect Conversion:      
   
Principal Amount:
   
Conversion Price:
   

 
Signature:
         
Name:
   

 
Address to which the stock certificate or the certificate evidencing the
Converted Interests should be delivered:

           

 
7

--------------------------------------------------------------------------------

 
EXHIBIT B
 
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
 
(to be completed only by US residents)
 
The information contained herein is presented to assure Zoom Payment Solutions
Inc., a Delaware corporation (the “Company”), that the undersigned is an
Accredited Investor as defined in Regulation D of the Securities Act of 1933, as
amended (the “Act”). Accordingly, the undersigned represents and warrants to the
Company and its affiliates and advisors that the information contained herein is
complete and accurate and may be relied upon by the Company and its affiliates
and advisors. The undersigned understands that a false representation may
constitute a violation of law, and that any person who suffers damage as a
result of a false representation may have a claim against the undersigned for
damages.


The undersigned also understands and agrees that, although the Company and its
affiliates will use their best efforts to keep the information provided in the
answers to this questionnaire strictly confidential, they may present this
questionnaire and the information provided in answers to it to such parties as
they deem advisable if called upon to establish the availability under any
federal or state securities laws of an exemption from registration or if the
contents thereof are relevant to any issue in any action, suit or proceeding to
which the Company or its affiliates or advisors is a party or by which it or
they are or may be bound.


The undersigned acknowledges that this questionnaire does not constitute an
offer by the Company or its affiliates to sell securities, but is merely a
request for information.


The undersigned hereby represents that he/she/it is an Accredited Investor
within the meaning of Regulation D under the Act because he/she/it falls within
the category indicated by a check mark below (please check all that apply):


            A natural person whose individual net worth, or joint net worth with
that person’s spouse, on the date hereof exceeds $1,000,000, excluding the value
of the primary residence of such individual.1


            A natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.


            A director or executive officer of the Company.




--------------------------------------------------------------------------------

1 In calculating net worth, the value of your primary residence and the amount
of indebtedness secured by the primary residence up to its fair market value
must be excluded. Indebtedness secured by your primary residence in excess of
the value of your primary residence should be considered a liability and
deducted from your net worth.
 
8

--------------------------------------------------------------------------------

 
            A bank as defined in Section 3(a)(2) of the Act or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act, whether acting in its individual or fiduciary capacity.
 
            A broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.


            An insurance company as defined in Section 2(13) of the Act.
 
            An investment company registered under the Investment Company Act of
1940.
 
            A business development company as defined in Section 2(a)(48) of the
Investment Company Act of 1940.
 
            A small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.
 
            A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, with total assets in excess of
$5,000,000.


            An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if either (a) the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or (b) the employee benefit plan has total assets in excess
of $5,000,000, or (c) if a self-directed plan, the investment decisions are made
solely by persons that are accredited investors.


            A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.


            An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Interests,
with total assets in excess of $5,000,000.


            A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Interests, whose purchase of securities is
directed by a sophisticated person as described in Rule 506(b)(2)(ii)
promulgated under the Act.
 
            An entity in which all of the equity owners are accredited
investors.
 
[SIGNATURE PAGE FOLLOWS]
 
9

--------------------------------------------------------------------------------

 

       
DATE:
   
PRINTED NAME
             
ADDRESS:
                                                   
E-MAIL:
 

 
 
10

--------------------------------------------------------------------------------

 
 